Dissenting Opinion by
Mr. Justice O’Brien:
I cannot agree with the conclusion reached by the majority in this case. Appellee won a jury verdict in the court below and in considering a motion for judgment n.o.v., the evidence, together with all' reasonable inferences therefrom, must be considered in the light most favorable to the verdict winner. Connolly v. Phila. Trans. Co., 420 Pa. 280, 216 A. 2d 60 (1966); Lewis v. U. S. Rubber Co., 414 Pa. 626, 202 A. 2d 20 (1964). Viewing the evidence in the light of that *250standard, I find ample support for appellee’s version of the occurrences which led to the instant litigation.
Appellee’s version establishes that shortly before the beginning of the negotiations in question, the seller of the building lowered the price to a figure somewhere in the area of $200,000; that appellee, Michael H. Lip-per, was informed of this by Mrs. Marnee Peck, the seller’s confidential secretary, who stated that the seller would take the reduced price, or perhaps a little less, from a “fast buyer”. Knowing that appellants needed a building of this type for their furniture business, he advised them of the fact that the price had been substantially reduced, and requested authority to continue negotiations, but that the commission would have to be paid by them rather than by the seller. Appellant, Harry Tubis, then authorized him to offer $150,000 at first, and that they would then increase the amount later, in accordance with the information that the purchase of the property could be consummated for a little less than $200,000.
Appellee’s testimony on this point was that the initial offer was refused by Mrs. Peck, who stated he would have to go higher, around $200,000, and that thereafter, he made continued efforts to advise appellants of this, but that these efforts were in vain. He later learned, upon returning from Europe, that appellants, dealing through another broker, had effected the purchase of the building.
We stated, in Bossart v. Erie Coal Mining Co., 276 Pa. 63, 119 A. 731 (1923), that, as in the instant case: “The legal principles controlling the present situation have been clearly established by many authorities. The mere fact that negotiations are begun by a broker with the purchaser, who ultimately buys directly from the owner, does not entitle him to commissions, unless his acts are the efficient cause of the sale: Earp v. Cummins, 54 Pa. 394; Kifer v. Yoder, 198 Pa. 308. And, *251though a party be induced to take an interest in a property offered, yet if the sale resulted at a later date through the efforts of another, the claimant cannot recover (Groskin v. Moore, 249 Pa. 242,; Mitchell v. Baldwin Locomotive Works, 265 Pa. 148; Kelly v. Marshall, 172 Pa. 396), but where, as here, there is a conflict in the testimony as to whether the transaction was completed without a break in the negotiations, the question is one for the jury: Sowney v. Bair, 269 Pa. 448; Croll v. McCullough, 242 Pa. 431; Fenn v. Dickey, 178 Pa. 258.”
I believe, as did the court below in its opinion, that: “Perhaps most crucial on the overall question of credibility is the testimony of Mrs. Peck, who was then the executive secretary of the owner, Goldberg, and carried out for him most of the contacts in the negotiations. After the negotiations with her by plaintiff on behalf of defendants had begun and, to her view, were still progressing, she received for the first time a call from the other broker, William J. Diller. Her vital testimony on this interchange appears in the record, as follows: ‘Q. Now, about how much later did you hear anything from anybody about the building? A. Yes, I did. About three weeks later. Mr. Diller came in, and he said that he had Dubin Furniture Company, and I said to him, “That’s Dipper’s client. What am I going to tell Dipper when I see him?” I didn’t want to get involved with any lawsuits. He said “Just tell him you don’t know anything.” So that any time I saw Mr. Dipper, I tried to evade him instead of lying.’ Defendants’ testimony is that they neither authorized Dipper’s intervention nor contracted to pay him a commission; that Diller was their agent, and that he did what any broker would do when he negotiated the purchase for his client of a property long known to be on the market.
*252“It is obvious that the jury could have, on permissible inferences from the testimony, decided that Diller and the defendants, with knowledge that Lipper had opened negotiations in what he thought was, and what proved to be, an acceptable price range, had by fast action contrived to conclude the purchase agreement, thereby providing a commission to Diller to the exclusion of Lipper. Significantly, the Diller activities and all of his negotiations, including the signing of the agreement of sale, took place in the brief space of a few hours on one day.”
Whether the agent here is entitled to his commission must, of course, depend upon whether he has performed the duties of his employment as embodied in the terms of the oral contract. I believe that, viewing the evidence in the light most favorable to appellee, the evidence was sufficient to go to the jury on the questions of (1) whether appellee had a contract and (2) whether appellee performed in accordance with his contract. The evidence sustained the jury’s finding that appellee was the cause of the sale. It appears from the testimony that negotiations between appellants and seller arose not through the efforts of Mr. Diller, the appellants alleged lifetime broker, but through the efforts of appellee. It seems fair to assume that if it were not for the apparent efforts of appellee the negotiations would not have been opened between the seller and appellants. As we said in Shapira v. Union Trust Co., 306 Pa. 35, 41, 158 A. 564 (1931) : “An agent is not to be denied his commission from the seller for the sale of property under a contract to produce a satisfactory buyer at a price to be afterwards fixed by the seller, where it appears the agent was the efficient and procuring cause for the appearance of the buyer who actually buys at a price satisfactory to the seller, though the buyer procures others to negotiate the sale.” As we stated in Axilbund v. McAllister, 407 Pa. 46, 180 A. 2d *253244 (1962) : “. . . in the absence of an exclusive agency, if the actions of a broker constitute the efficient cause of the production of a buyer (or seller), he is generally entitled to his commission even though the sale was finally concluded and completed by the seller (or buyer) himself,10 or another broker;11 . . .” (footnotes citing cases omitted). I am satisfied that the jury’s verdict, supported by the court en banc, disposes of the questions of whether appellee was the efficient sole and procuring cause of the sale, and whether he did in fact have a contract with appellants which he performed, therefore entitling him to the commission, and I therefore dissent and would affirm the judgment of the court below.
Mr. Justice Eagen and Mr. Justice Roberts join in this dissenting opinion.